Citation Nr: 0946010	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic varicose 
veins

2.  Entitlement to service connection for chronic 
sarcoidosis.  

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the Veteran's posttraumatic stress 
disorder.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the Veteran's sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1987 to August 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Columbia, South Carolina, Regional Office which, in 
pertinent part, established service connection for both 
posttraumatic stress disorder (PTSD) and sinusitis; assigned 
30 percent evaluations for those disabilities; and denied 
service connection for both varicose veins and sarcoidosis.  
In January 2008, the Montgomery, Alabama, Regional Office 
(RO) increased the initial evaluation for the Veteran's PTSD 
from 30 to 50 percent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In his October 2009 Appeal to the Board (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The requested hearing has not been 
scheduled.  

Accordingly, the case is REMANDED for the following action:  

Schedule the Veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

